DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-17 and 20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 06/14/2019 and reviewed by the Examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-17 and 20, drawn to a predator calling system, classified in A01M31/004.
Group II: Claim 18-19, drawn to a method of attracting a predatory animal, classified in H04S1/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, which does not present a list of the plurality of audio files on the handset display.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; or the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Daniel Kelly on 03/21/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17 and 20. Affirmation of this election must be made by applicant in replying to this Office action.
Claims 18-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities: The Examiner suggests changing “display a list the at least one” in line 13 to --display a list of the at least one--.
Claim 20 is objected to because of the following informalities: The Examiner suggests changing “display a list the at least one” in line 16 to --display a list of the at least one--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "a plurality of audio files" in lines 6-7. This is a double inclusion of “a plurality of audio files” in line 4. The Examiner suggests changing “a plurality of audio files” to --the plurality of audio files--. Claim 20 is rejected for similar reasons.
Claim 1 recites the phrase "the speaker" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the speaker” to --the plurality of speakers--. Claim 20 is rejected for similar reasons.
Claim 1 recites the phrase "a plurality of audio files mimicking an animal" in lines 13-14. This is a double inclusion of “a plurality of audio files mimicking an animal” in lines 4-5. The Examiner suggests changing “a plurality of audio files mimicking an animal” to --the plurality of audio files mimicking the animal--. Claim 20 is rejected for similar reasons.
Claim 1 recites the phrase "an audio file" in line 15. This is a double inclusion of “a plurality of audio files” in line 4. The Examiner suggests changing “an audio file” to --the plurality of audio files--. Claim 20 is rejected for similar reasons.
Claim 1 recites the phrase "the selected audio file from the speaker" in lines 16-17. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the selected audio file from the speaker” to --the selection of the plurality of audio files from the plurality of speakers--. Claim 20 is rejected for similar reasons.
Claim 2 recites the phrase "the first speaker assembly" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the first speaker assembly” to --a first speaker assembly--.
Claim 3 recites the phrase "the first speaker" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the first speaker” to --the first speaker assembly--.
Claim 3 recites the phrase "the second speaker" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the second speaker” to --the second speaker assembly--.
Claim 4 recites the phrase "the first and second speakers" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the first and second speakers” to --the plurality of speakers--.
Claim 4 recites the phrase "an animal" in line 3. This is a double inclusion of “an animal” in line 5 of claim 1. The Examiner suggests changing “an animal” to --the animal--.
Claims 2-17 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 16 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Dir et al. (U.S. Pub. 20080159079).
In regard to claim 1, Dir et al. discloses a predator calling system comprising: at least one speaker assembly (Figs. 1 and 4 and Paragraphs [0025], where there is at least one speaker assembly 58) comprising: a plurality of speakers configured to emit sound (Figs. 1 and 4 and Paragraphs [0025] and [0039], where there is a plurality of speakers 62 configured to emit sound); a memory configured to store at least one of a plurality of audio files mimicking an animal (Fig. 9 and Paragraphs [0042-0043], where there is a memory 92 configured to store at least one of a plurality of audio files mimicking an animal (game calls)); a speaker assembly processor configured to play the at least one of a plurality of audio files from the speaker (Figs. 4 and 9 and Paragraphs [0038-0039] and [0043], where the speaker assembly has a processor 74 (controller) configured to play the at least one of a plurality of audio files (game calls) from the speaker 62); and a wireless transmitter configured to communicate with a handset (Fig. 1 and Paragraphs [0029] and [0041], where there is a wireless transmitter 80 configured to communicate with a handset 20); the handset comprising: a display (Fig. 2 and Paragraph [0031], where there is a handset 20 with a display 24); a user-interface (Fig. 1 and Paragraph [0029], where there is at least a user interface on the handset 20); and a handset processor configured to: present on the display a list the at least one of a plurality of audio files mimicking an animal (Fig. 13 and Paragraphs [0036] and [0051], where the handset 20 at least has a processor 44 configured to present on the display 24 a list of the at least one of a plurality of audio files mimicking an animal (game calls)); receive a selection from a user of an audio file for playback (Fig. 13 and Paragraph [0051], where a user selects a specific audio file (game calls) for playback); and instruct the speaker assembly processor to play the selected audio file from the speaker (Fig. 13 and Paragraphs [0051-0052], where the speaker assembly processor 74 at least plays the selected audio file (game calls) from the speaker 62 based on the selection from the user).
In regard to claim 2, Dir et al. discloses the system of claim 1 further comprising: a second speaker assembly in communication with the first speaker assembly and the handset (Fig. 9 and Paragraph [0080], where there are a plurality of speaker assemblies 58 which at least include a first speaker assembly 58 in communication with a second speaker assembly 58 and the handset 20); wherein the speaker assembly processors of the first and second speaker assemblies are configured to synchronously play the at least one audio file (Paragraphs [0043], [0047], and [0080], where the speaker assembly processor  74 of each respective speaker assembly 58 is configured to synchronously play the at least one audio file (game call)).
In regard to claim 3, Dir et al. discloses the system of claim 2 wherein the playback of the at least one audio file of the first speaker differs in time and level from the playback of the at least one audio file by the second speaker (Paragraphs [0051], [0053], [0055], and [0058], where the playback of the at least one audio file (game call) of the first speaker 62 differs in time and level from the playback of the at least one audio file (game call) by the second speaker 62 (the game call played at separate intervals with modulated sound, or otherwise differing in time and level)).
In regard to claim 4, Dir et al. discloses the system of claim 2 wherein the speaker assemblies of the first and second speaker assemblies are configured to play audio files from the first and second speakers to mimic movement of an animal (Paragraphs [0047] and [0053], where the first and second speaker assemblies 58 are configured to play audio files (game call) from the first and second speakers 62 to mimic movement of an animal (speakers positioned and controlled to provide the sound effect of an animal moving along a path)).
In regard to claim 5, Dir et al. discloses the system of claim 1 wherein the at least one audio file comprises an audio file mimicking a prey animal (Paragraph [0048], where the at least one audio file (game call) includes the sound of a distressed rabbit).
In regard to claim 7, Dir et al. discloses the system of claim 1 wherein the wireless transmitter is a Bluetooth transmitter (Paragraphs [0035] and [0041], where the wireless transmitter 80 uses Bluetooth to communicate).
In regard to claim 8, Dir et al. discloses the system of claim 1 further comprising a recording processor configured to record metadata relating to the playback of audio files (Paragraph [0044], where the plurality of speaker assemblies 58 are each configured to record metadata (information) relating to the playback of audio files (game call)), the metadata including at least one of: an audio file identification, a time stamp, duration of playback, and environmental data (Paragraph [0044], where the metadata (information) at least includes an identification of the current or most recent playback sounds (game call)).
In regard to claim 9, Dir et al. discloses the system of claim 1 wherein the handset comprises a mobile telephone (Paragraph [0031], where the handset 20 incorporates a mobile (cellular) phone).
In regard to claim 10, Dir et al. discloses the system of claim 1 wherein the speaker assembly processor is further configured to store and play a predetermined and sequential list of audio files (Paragraphs [0042-0043], where the speaker assembly processor 74 is configured to store and play a predetermined and sequential list of audio files (unique sequence of different sounds)).
In regard to claim 11, Dir et al. discloses the system of claim 10 wherein the predetermined and sequential list of audio files is selected from the user-interface of the handset (Paragraphs [0042-0043] and [0051-0053], where the predetermined and sequential list of audio files (unique sequences of different sounds) is at least selected from the user interface of the handset 20).
In regard to claim 16, Dir et al. discloses the system of claim 1 further comprising a decoy device affixed to the at least one speaker assembly, the decoy device moveable by the speaker assembly processor (Paragraphs [0072-0080], where there is at least a decoy device (an attractor simulator 256) affixed to the at least one speaker assembly 58 and where the decoy device (an attractor simulator 256) is at least moved by the speaker assembly processor 74 (the moving arm of the attractor simulator 256 is controlled by 74)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dir et al. (U.S. Pub. 20080159079) in view of Marsh et al. (U.S. Pat. 5726630).
In regard to claim 6, Dir et al. discloses the system of claim 1. Dir et al. does not disclose the transmitter transmits at 915 MHz. Marsh et al. discloses the transmitter transmits at 915 MHz (Column 11, lines 3-15, where there is a 915 MHz transmitter 110). Dir et al. and Marsh et al. are analogous because they are from the same field of endeavor which include wireless transmitters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dir et al. such that the transmitter transmits at 915 MHz in view of Marsh et al. The motivation would have been to use a wireless transmission frequency that is unlicensed, has high transmitting power, and widely known to be used in industrial applications for short range communication.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dir et al. (U.S. Pub. 20080159079) in view of Albert (U.S. Pub. 20050053256).
In regard to claim 12, Dir et al. discloses the system of claim 1. Dir et al. does not disclose the speaker assembly further comprises a plurality of retractable legs. Albert discloses the speaker assembly further comprises a plurality of retractable legs (Paragraph [0036], where there is a speaker assembly comprising retractable legs 18). Dir et al. and Albert are analogous because they are from the same field of endeavor which include speakers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dir et al. such that the speaker assembly further comprises a plurality of retractable legs in view of Albert. The motivation would have been to have the ability to adjust the height of the speaker in order to change the angle of sound projection and optimize propagation of the sound.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dir et al. (U.S. Pub. 20080159079) in view of Graber (U.S. Pub. 20110038494).
In regard to claim 13, Dir et al. discloses the system of claim 1. Dir et al. does not disclose the plurality of speakers broadcasts in a 360° range. Graber discloses the plurality of speakers broadcast in a 360° range (Claims 1 and 4, where there are speakers configured to broadcast the sound in a 360° range). Dir et al. and Graber are analogous because they are from the same field of endeavor which include speakers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dir et al. such that the plurality of speakers broadcasts in a 360° range in view of Graber. The motivation would have been to optimally attract the animal from all possible sides, by broadcasting the sound in every direction (360 degrees around) relative to the placement of the speaker. 
In regard to claim 20, Dir et al. discloses a system for attracting a predatory animal to a target area comprising: a first speaker assembly disposed at a first location in the target area (Figs. 1 and 4 and Paragraphs [0025], where there is a first speaker assembly 58 at least disposed at a first location in the target area); a second speaker assembly disposed at a second location in the target area (Figs. 1 and 4 and Paragraphs [0025], where there is a second speaker assembly 58 at least disposed at a second location in the target area); a memory configured to store at least one of a plurality of audio files mimicking an animal (Fig. 9 and Paragraphs [0042-0043], where there is a memory 92 configured to store at least one of a plurality of audio files mimicking an animal (game calls)); a speaker assembly processor configured to play the at least one of a plurality of audio files from the speaker synchronously with other speaker assemblies (Paragraphs [0043], [0047], and [0080], where the speaker assembly processor  74 of each respective speaker assembly 58 is configured to synchronously play the at least one audio file (game call)); and a wireless transmitter configured to communicate with a handset (Fig. 1 and Paragraphs [0029] and [0041], where there is a wireless transmitter 80 configured to communicate with a handset 20); the handset comprising: a display (Fig. 2 and Paragraph [0031], where there is a handset 20 with a display 24); a user-interface (Fig. 1 and Paragraph [0029], where there is at least a user interface on the handset 20); and a handset processor configured to: present on the display a list the at least one of a plurality of audio files mimicking an animal (Fig. 13 and Paragraphs [0036] and [0051], where the handset 20 at least has a processor 44 configured to present on the display 24 a list of the at least one of a plurality of audio files mimicking an animal (game calls)); receive a selection from a user of an audio file for playback (Fig. 13 and Paragraph [0051], where a user selects a specific audio file (game calls) for playback); and instruct the speaker assembly processor to play the selected audio file from the speaker (Fig. 13 and Paragraphs [0051-0052], where the speaker assembly processor 74 at least plays the selected audio file (game calls) from the speaker 62 based on the selection from the user). Dir et al. does not disclose a plurality of speakers configured to emit sound in a range up to 360°. Graber discloses a plurality of speakers configured to emit sound in a range up to 360° (Claims 1 and 4, where there are speakers configured to broadcast the sound in a 360° range). Dir et al. and Graber are analogous because they are from the same field of endeavor which include speakers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dir et al. such that a plurality of speakers configured to emit sound in a range up to 360° in view of Graber. The motivation would have been to optimally attract the animal from all possible sides, by broadcasting the sound in every direction (360 degrees around) relative to the placement of the speaker.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dir et al. (U.S. Pub. 20080159079) in view of Young (U.S Pub. 20050226449).
In regard to claim 14, Dir et al. discloses the system of claim 1. Dir et al. does not disclose the plurality of speakers includes four full-range speakers and a low/mid-range speaker. Young discloses the plurality of speakers includes four full-range speakers and a low/mid-range speaker (Fig. 3 and Claims 1 and 7, where there is a plurality of speakers which include four speakers and a low/mid-range speaker (woofer driver)). Dir et al. and Young are analogous because they are from the same field of endeavor which include speakers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dir et al. such that the plurality of speakers includes four full-range speakers and a low/mid-range speaker in view of Young. The motivation would have been to enable the device to accurately output a wider frequency spectrum, in order to create a more realistic sound.
In regard to claim 15, Dir et al. discloses the system of claim 1. Dir et al. does not disclose the plurality of speakers includes three full-range speakers and a low/mid-range speaker. Young discloses the plurality of speakers includes three full-range speakers and a low/mid-range speaker (Fig. 3 and Claims 1 and 7, where there is a plurality of speakers which include at least three speakers and a low/mid-range speaker (woofer driver)). Dir et al. and Young are analogous because they are from the same field of endeavor which include speakers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dir et al. such that the plurality of speakers includes three full-range speakers and a low/mid-range speaker in view of Young. The motivation would have been to enable the device to accurately output a wider frequency spectrum, in order to create a more realistic sound.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dir et al. (U.S. Pub. 20080159079).
In regard to claim 17, Dir et al., in Figs. 1 and 4, discloses the system of claim 1. Dir et al., in Figs. 1 and 4, does not disclose the at least one speaker assembly further comprises a nesting mechanism configured to secure an additional speaker assembly. Dir et al., in Fig. 15, discloses the at least one speaker assembly further comprises a nesting mechanism configured to secure an additional speaker assembly (Fig. 15 and Paragraph [0068], where there is a base 548 of the speaker assembly 500 which has a nesting mechanism 552 configured to secure an additional speaker (multiple speaker housings)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Dir et al., in Figs. 1 and 4, such that the at least one speaker assembly further comprises a nesting mechanism configured to secure an additional speaker assembly in view of Dir et al., in Fig. 15. The motivation would have been to have multiple speakers placed in the speaker assembly to increase sound output capabilities such as range and volume, in order to more effectively attract predators from a greater distance away. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of speaker assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647